

Exhibit 10.6
 


 


 


 


 


 
INTERCORPORATE SERVICES AGREEMENT
 
BETWEEN
 
CONTRAN CORPORATION
 
AND
 
KEYSTONE CONSOLIDATED INDUSTRIES, INC.
 
Dated as of January 1, 2007
 
 

--------------------------------------------------------------------------------


 
 

 

 
TABLE OF CONTENTS
 
Page
 
ARTICLE I.
AMENDS AND SUPERSEDES PRIOR AGREEMENT
1
 
ARTICLE II.
RETENTION OF CONTRAN
1
 
Section 2.1.    Performance of Services
1
 
Section 2.2.    Director Services Not Included
2
 
Section 2.3.    Outside Services
2
 
Section 2.4.    Disclaimer, Limited Liability; Indemnification
2
 
ARTICLE III.  
COMPENSATION
3
 
Section 3.1.    Compensation for Services
3
 
Section 3.2.    Out-of-Pocket Costs
3
 
ARTICLE IV.
CONFIDENTIALITY
3
 
Section 4.1.    Confidentiality
3
 
ARTICLE V.
MISCELLANEOUS
4
 
Section 5.1.    Maintenance and Inspection of Records
4
 
Section 5.2.    Notices
4
 
Section 5.3.    Term; Renewal
4
 
Section 5.4.     Independent Contractor
4
 
Section 5.5.     Force Majeure
4
 
Section 5.6.     Entire Agreement
5
 
Section 5.7.     Amendments
5
 
Section 5.8.     Severability
5
 
Section 5.9.     Counterparts
5
 
Section 5.10.   Successors and Assigns
5
 
Section 5.11.           Governing Law
5
 
Section 5.12.   Submission to Jurisdiction; Service; Waivers
5
 
Section 5.13.   No Third-Party Beneficiaries
6
 
Section 5.14.   Titles and Headings
6




-i-
 
 

--------------------------------------------------------------------------------

 




 


 
 
INTERCORPORATE SERVICES AGREEMENT
 
 
This Intercorporate Services Agreement ("Agreement") is entered into effective
as of January 1, 2007 (the "Effective Date"), between Contran Corporation, a
Delaware corporation ("Contran"), and Keystone Consolidated Industries, Inc., a
Delaware corporation ("Keystone")
 
Recitals
 
A. Keystone is a majority-owned subsidiary of Contran.
 
B. Keystone and each of its wholly-owned subsidiaries (collectively, "KCI") has
and will have the need for executive, management, financial, audit, accounting,
tax, legal, insurance, risk management, treasury, aviation, human resources,
technical, consulting, administrative and other services as required from time
to time in the ordinary course of KCI’s business (collectively, the "Services"),
but has determined that it is not cost effective to obtain and separately
maintain the infrastructure associated with the Services, particularly the costs
associated with attracting and maintaining on its payroll on a full time basis a
full complement of skilled employees.
 
C. Contran is able and willing to provide the Services to KCI, and Keystone, on
its own behalf and that of its wholly owned subsidiaries, desires to engage
Contran as an independent contractor to provide the Services in accordance with
the terms set forth in this Agreement.
 
Agreement
 
For and in consideration of the mutual promises, representations and covenants
contained in this Agreement, the parties agree as follows.
 
ARTICLE I.
 
AMENDS  AND SUPERSEDES PRIOR  AGREEMENT
 
This Agreement amends and supersedes in its entirety that certain Intercorporate
Services Agreement effective as of September 1, 2005 by and between Contran and
Keystone.
 
ARTICLE II.
 
RETENTION OF CONTRAN
 
Section 2.1.  Performance of Services.
 
(a) Keystone hereby engages and retains Contran to perform the Services and
Contran hereby accepts and agrees to provide such Services to KCI upon the terms
and conditions set forth in this Agreement. All Services to be provided by
Contran hereunder shall be performed at the request and under the direction of
KCI, and Contran shall not have any power to act independently on behalf of KCI
other than as specifically authorized under this Agreement or from time to time
by Keystone. Contran shall provide Services in connection with routine functions
related to the ongoing ordinary course of KCI's business. The Services rendered
in connection with the conduct of KCI's business will be on a scale compared to
that existing on the effective date of this agreement, adjusted for internal
corporate growth or contraction, but not for major corporate acquisitions or
divestitures, and that adjustments may be required to the terms of this
Agreement in the event of such major corporate acquisitions, divestitures or
special projects.
 

--------------------------------------------------------------------------------


 
(b) Contran shall determine the corporate facilities to be used in rendering the
Services and the individuals who will render such Services.
 
(c) Contran will use reasonable efforts to make the Services available with
substantially the same degree of care as it employs in making similar services
available for its own operations.
 
(d) Those employees or agents of Contran who perform similar services for
Contran or for other affiliates of Contran, or both, will perform the Services.
 
(e) Nothing herein shall be deemed to restrict either party or its directors,
officers, employees or agents from engaging in any business, or from contracting
with other parties, including, without limitation, other affiliates of Contran,
for similar or different services.
 
Section 2.2. Director Services Not Included. The Services do not include any
services that employees of Contran may provide to KCI in their roles as members
of Keystone's board of directors or any other activity related to such board of
directors.
 
Section 2.3. Outside Services. KCI will continue to bear all other costs
required for outside services including, but not limited to, the outside
services of attorneys, auditors, trustees, consultants, transfer agents and
registrars, and it is expressly understood that Contran assumes no liability for
any expenses or services other than those stated in this Article.
 
Section 2.4. Disclaimer, Limited Liability; Indemnification.
 
(a) Except as expressly provided elsewhere in this Agreement, Contran makes no
express or implied representations, warranties or guarantees relating to the
Services or the quality or results of the Services to be performed under this
Agreement.
 
(b) Contran, its directors, officers, employees, stockholders or agents shall
not be liable to KCI or any third party, including any governmental agency, for
any claims, demands, losses, liabilities, damages, costs or expenses, including
attorneys' and expert witness fees, arising from or in connection with the
Services, other than those arising from or in connection with the gross
negligence or willful misconduct of Contran or its directors, officers,
employees, stockholders or agents (collectively, "No Liability Claims").
 
(c)  KCI assumes all liability for, and agrees to defend, indemnify and hold
Contran harmless from and against all No Liability Claims. KCI assumes all
liability for, and agrees to defend, indemnify and hold Contran's directors,
officers, employees, stockholders or agents harmless from, No Liability Claims
to the same extent that Contran could assume such liability for, or defend,
indemnify and hold harmless, such entity or person. KCI shall promptly advance
expenses as incurred by Contran its directors, officers, employees, stockholders
or agents in connection with KCI's obligations under this Section.


 
- 2 -

--------------------------------------------------------------------------------

 




 
ARTICLE III.
 
COMPENSATION
 
Section 3.1. Compensation for Services.
 
(a) Contran and Keystone shall agree on the aggregate annual amount that
Keystone shall pay Contran for the Services for a particular year.
 
(b) Keystone shall pay to Contran one fourth of the annual amount in advance
quarterly around the first business day of each quarter.
 
(c) From time to time upon a change to the annual amount for a particular year,
Contran or Keystone, as applicable, shall promptly make appropriate payments to
the other party to reflect such change.
 
(d) All charges from Contran to Keystone are intended to be equal to the actual
cost of such expenses without premium or mark-up to Contran.
 
Section 3.2. Out-of-Pocket Costs. In addition to the fee paid to Contran by
Keystone for the Services, Keystone will promptly pay to Contran the amount of
out-of-pocket costs incurred by Contran in rendering such Services.
 
ARTICLE IV.
 
CONFIDENTIALITY
 
Section 4.1. Confidentiality. Each party shall hold and shall cause its
directors, officers, employees, agents, consultants and advisors
("Representatives") to hold in strict confidence all information concerning the
other party unless (i) such party is compelled to disclose such information by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of law or (ii) such information can be shown to have been (A) in
the public domain through no fault of such party or (B) lawfully acquired on a
non-confidential basis from other sources. Notwithstanding the foregoing, such
party may disclose such information to its Representatives so long as such
persons are informed by such party of the confidential nature of such
information and are directed by such party to treat such information
confidentially. If such party or any of its Representatives becomes legally
compelled to disclose any documents or information subject to this Section, such
party will promptly notify the other party so that the other party may seek a
protective order or other remedy or waive such party's compliance with this
Section. If no such protective order or other remedy is obtained or waiver
granted, such party will furnish only that portion of the information that it is
advised by counsel is legally required and will exercise its reasonable efforts
to obtain adequate assurance that confidential treatment will be accorded such
information. Such party agrees to be responsible for any breach of this Section
by it and its Representatives.


 
- 3 -

--------------------------------------------------------------------------------

 




ARTICLE V.
MISCELLANEOUS
 
Section 5.1. Maintenance and Inspection of Records. Contran shall keep accurate
books, accounts and records regarding the Services as may be reasonably
necessary for purposes of this Agreement. KCI shall be permitted to inspect such
books, accounts and records at any reasonable time.
 
Section 5.2. Notices. All notices and other communications hereunder shall be in
writing, and shall be delivered by hand or mailed by registered or certified
mail (return receipt requested) or transmitted by facsimile to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice) and shall be deemed given on the date on which such
notice is received:
 
If to Contran:
 
Contran Corporation.
Three Lincoln Centre
5430 LBJ Freeway, Suite 1700
Dallas, Texas 75240-2697
Attention: General Counsel
Phone: 972.450.4251
Fax: 972.448.1445
 
If to Keystone:
 
Keystone Consolidated Industries, Inc.
Three Lincoln Centre
5430 LBJ Freeway, Suite 1700
Dallas, Texas 75240-2697
Attention: Acting General Counsel
Phone: 972.450.4251
Fax 972.448.1445

 




 
 
Section 5.3. Term; Renewal. The initial term of this Agreement shall commence as
of the Effective Date and end on December 31, 2007, but shall be automatically
renewed on a quarter-to-quarter basis after the expiration of the initial term.
Either party may terminate this Agreement by giving written notice of
termination to the other party not less than thirty (30) days in advance of the
first day of each successive quarter. In addition, in the event of a material
default hereunder by a party, the non-defaulting party may terminate this
Agreement upon thirty (30) days prior written notice if such default remains
uncured and is continuing for twenty (20) days after receipt by the defaulting
party of such written notice of intent to terminate. A final accounting and
payment by one party to the other of all amounts payable hereunder shall be made
pursuant to the terms hereof within thirty (30) days following such termination.
 
Section 5.4. Independent Contractor. Contran shall be an independent contractor
and not an employee of, or partner or joint venturer with, KCI.
 
Section 5.5. Force Majeure. No party shall be in default of this Agreement or
liable to the other party for any delay or default in performance where
occasioned by any cause of any kind or extent beyond its control, including but
not limited to, armed conflict or economic dislocation resulting therefrom;
embargoes; shortages of labor, raw materials, production facilities or
transportation; labor difficulties; civil disorders of any kind; action of any
civil or military authorities (including, priorities and allocations); fires;
floods and accidents. The dates on which the obligations of the party are to be
fulfilled shall be extended for a period equal to the time lost by reason of any
delay arising, directly or indirectly from:


 
- 4 -

--------------------------------------------------------------------------------

 




 
(a) Any of the foregoing causes, or
 
(b) Inability of a party, as a result of causes beyond its reasonable control,
to obtain instruction or information from the other party in time to perform its
obligations by such dates.
 
Section 5.6. Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof and
all prior agreements or understandings shall be deemed merged herein. No
representations, warranties and if certifications, express or implied, shall
exist as between the parties except as stated herein.
 
Section 5.7. Amendments. No amendments, waivers or modifications hereof shall be
made or deemed to have been made unless in writing, executed by the party to be
bound thereby.
 
Section 5.8. Severability. If any provision in this Agreement or the application
of such provision to any person or circumstance shall be invalid, illegal or
unenforceable, the remainder of this Agreement or the application of such
provision to persons or circumstances other than those to which it is held
invalid, illegal or unenforceable shall not be affected thereby.
 
Section 5.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute this Agreement.
 
Section 5.10. Successors and Assigns. This Agreement shall not be assignable, in
whole or in part, directly or indirectly, by any party hereto without the prior
written consent of the other party hereto, and any attempt to assign any rights
or obligations arising, under this Agreement without such consent shall be void.
This Agreement shall be binding, upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
Section 5.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the state of Texas, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
state of Texas or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the state of Texas.
 
Section 5.12. Submission to Jurisdiction; Service; Waivers. WITH RESPECT TO ANY
CLAIM ARISING OUT OF THIS AGREEMENT, EACH PARTY (A) IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE FEDERAL OR STATE COURTS
LOCATED IN DALLAS COUNTY, TEXAS (B) AGREES THAT THE VENUE FOR ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE EXCLUSIVE TO
SUCH COURTS, AND (C) IRREVOCABLY WAIVES ANY OBJECTION IT MAY HAVE AT ANY TIME TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT BROUGHT IN ANY SUCH COURT, I VOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER I VOCABLY WAIVES THE RIGHT TO OBJECT, WITH
RESPECT TO SUCH CLAIM, SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT THAT
SUCH COURT DOES NOT HAVE JURISDICTION OVER IT. EACH PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
OF THE AFORESAID COURTS BY THE MAILING OF COPIES OF SUCH PROCESS TO THE PARTY,
BY CERTIFIED OR REGISTERED MAIL AT THE ADDRESS SPECIFIED IN SECTION 5.2.


 
- 5 -

--------------------------------------------------------------------------------

 




 


 
Section 5.13. No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and should not be deemed to confer upon third
parties any remedy, claim, liability, reimbursement, claim of action or other
right in excess of those existing without reference to this Agreement.
 
Section 5.14. Titles and Headings. Titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.
 
Executed as of the Effective Date.
 




 
                            CONTRAN CORPORATION
 


By: /s/Bobby D. O’Brien                               
Bobby D. O’Brien, Vice President and
Chief Financial Officer


 


 
KEYSTONE CONSOLIDATED INDUSTRIES, INC.




By: /s/ Bert E. Downing, Jr.                               
Bert E. Downing, Jr., Vice President and
Chief Financial Officer


 



 
- 6 -

--------------------------------------------------------------------------------

 

 